WASHINGTON, Circuit Justice.
The case is too clear to admit of an argument. Even if an action for money had and received, would lie, to recover back money paid under a judgment unreversed and in full force, which the court by no means admits; still, the plaintiff has selected another remedy, and another jurisdiction to try his right; and the question now submitted to this jury, is in all its parts the very same which was brought before the equity side of the circuit court for the district of Georgia, where it received a final decision. If the plaintiff, from ignorance of facts, did not state his case properly in his bill, the deposition of Mr. Duponceau contained a full disclosure of all the facts necessary for him to know, and he might then have amended his bill, if he had thought it necessary. If the circuit court erred in the opinion on which the decree was founded, the plaintiff had his remedy by appeal, which he first took, and then abandoned. This decree, then, is conclusive between these parties; for it would be a strange anomaly in the jurisprudence of this country, if the judgment of a state court, should be conclusive in every other state, and yet, that the judgment of a circuit court, sitting in one state, should be considered as a foreign judgment in another state, and examinable before a circuit, court sitting there, or before a court of that state. Plaintiff agreed to be called. — Nonsuit.